United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3559
                                   ___________

James A. Buck, Jr.,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Internal Revenue Service,               *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 7, 2009
                                Filed: May 13, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       James A. Buck, Jr., appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination and wrongful-discharge suit against his
former employer, the Internal Revenue Service. Having carefully reviewed the district
court and administrative records and considered Buck’s arguments, we find no basis
for reversal. See Crawford v. Runyon, 37 F.3d 1338, 1340 (8th Cir. 1994) (in case
where plaintiff challenges Merit Services Protection Board (MSPB) decision and
asserts claims under Title VII, appellate court reviews MSPB decision on

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
administrative record and Title VII claim de novo.) Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                        -2-